Citation Nr: 1724013	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  16-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty in the United States Army from December 1945 to May 1946.  He died in July 2013.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2014 and February 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  

In October 2016, the appellant testified at a hearing before a Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  The record was held open an additional 60 days following the hearing to provide time to submit additional evidence.  In April 2017, the appellant submitted a medical opinion from the Veteran's VA physician addressing the severity of his bipolar disorder.  

The appellant submitted additional evidence which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In statements received in October 2016 and April 2017, she waived her right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 (c) (2016).  Moreover, because the substantive appeal in this case was filed after February 2, 2013, waiver is presumed absent an express request for AOJ consideration.  See 38 U.S.C.A. § 7105(e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in July 2013, as a result of recurrent aspiration pneumonitis; this disorder was not manifested during his military service and is not otherwise related to service.

2.  Service connection was in effect for bipolar disorder during the Veteran's lifetime, which was rated as 100 percent disabling at the time of his death.  This disability was not a principal or contributory cause of his death.  

3.  The Veteran was not in receipt of total service-connected disability rating for 10 continuous years immediately preceding his death; his death occurred more than 60 years after his separation from active duty service, and he was not a former prisoner of war (POW).

4.  The Veteran was not "entitled to receive" total service-connected disability compensation by way of any of the possible exceptions listed under 38 C.F.R § 3.22(b).


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).  

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated July 2014 and November 2014.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the appellant in the development of her claims.  The Veteran's service treatment records, terminal medical records, and medical opinions from his VA physician have been obtained and associated with the claims file.  Also of record are potentially relevant documents and argument in support of her claims, including personal statements and hearing testimony.  Accordingly, there is adequate medical evidence of record to make a determination in this case. 

Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.

As entitlement to DIC benefits under 38 U.S.C. § 1318, must be denied as a matter of law, for the reasons discussed below, further notice or assistance is not warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).





I.  Law and Analysis for Cause of Death

The appellant seeks service connection for cause of the Veteran's death. 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 Fed. Cir. 2001).

The Veteran in this case died in July 2013.  According to the death certificate, the immediate cause of his death was recurrent aspiration pneumonitis.  Other significant conditions, identified as contributing to death but not related to it, include severe pulmonary hypertension due to chronic thromboembolism and bladder cancer.  

During the Veteran's lifetime, service connection was effect for bipolar disorder.  There is no evidence in the record to indicate that this disability, although 100 percent disabling, was a contributing cause of his death.  The appellant has presented no medical evidence to refute this finding and, in fact, has not asserted at any time during the current appeal that the Veteran's service-connected bipolar disorder contributed in any way to his demise.  Therefore, the Board finds that the Veteran's service-connected disability was not a contributory cause of his death.  

The question now is whether service connection is warranted for the condition ultimately identified as having caused the Veteran's death.  Unfortunately there is nothing in the record to indicate that he should be service connected for recurrent aspiration pneumonitis.  A review of the claims file, reflects that service treatment records are completely unremarkable for any pertinent abnormalities suggestive of respiratory disorder, including pneumonitis, either in the way of a relevant subjective complaint or objective clinical finding such as a notable diagnosis.  

In this case, there simply is no competent evidence that the Veteran's aspiration pneumonitis was manifested in service, so as to establish service connection based on onset or aggravation in service.  The available post-service medical records provide no basis for establishing a causal link between his death and service and no doctor has opined that the Veteran's death as a result of aspiration pneumonitis was related to service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment for aspiration pneumonitis may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

We appreciate the appellant's sincere belief that her husband's death was related in some way to his military service.  However, in this case the record does not contain, and she has not provided or identified, any evidence of such a correlation.  She has essentially made a contention that this is the case, with no medical evidence in support of her argument.  There is simply no suggestion in the medical record to support her assertions.  In addition, the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between the Veteran's death and his military service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  For this reason, the Board finds her lay assertions regarding the etiology of the Veteran's death to be of little probative value given the overwhelmingly negative medical record. 

The Board sympathizes with the appellant in the loss of her husband, the Veteran.  However, the preponderance of the evidence is against the claim, inasmuch as the competent evidence of record indicates that the Veteran's death was the result of non-service-connected recurrent aspiration pneumonitis, not his service-connected bipolar disorder.  Therefore, she is not entitled to service connection for the cause of his death.  See 38 C.F.R. § 3.312; see also Lathan, 7 Vet. App. at 359; Alemany v. Brown, 9 Vet. App.  518, 519 (1996), (citing Gilbert).

Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Law and Analysis for DIC under 38 U.S.C.A. § 1318

In a June 1946 rating decision, the RO granted the Veteran service connection for dementia praecox, unqualified and evaluated him 100 percent disabled.  The rating was later reduced to 70 percent several months later in November 1946.  For the next 57 years (until his death in July 2013), he would remain service connected for mental disorders and evaluated at various degrees of disability.  See, e.g., Rating Decisions dated in July 1947, July 1948, August 1952, September 1954, and October 1990.  His final evaluation was 100 percent disabled effective November 2003.  See Rating Decision dated in January 2004.  The appellant contends that the Veteran should have been deemed 100 percent disabled continuously for at least ten years prior to his death, thus qualifying her for DIC benefits. 

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c). 

The term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2). 

In addition, the term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA, but was not receiving compensation for reasons specified in the regulations which are not relevant here.  38 C.F.R. § 3.22(b)(3) (i)-(vi). 

Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits have not been met as the Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding his death.  As noted above, the Veteran was evaluated as 100 percent (i.e. totally) disabled at the time of his death due to his service-connected bipolar disorder.  However, the effective date for this disability rating was from November 2003, and he died in July 2013.  As a result the Veteran was rated 100 percent disabled for nine years and four months at the time of his death.  In order for him to have been continuously disabled for ten years prior to his death, he would have had to be 100 percent disabled effective July 2003.  Moreover, the Veteran died almost 60 years after his discharge from active service and nothing in the record reflects, and the appellant does not assert, that he was a POW during such service.  

The appellant has not otherwise claimed entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material service department records to reopen a previously final VA decision, nor has it been argued that any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)-(vi) are met.  Specifically, there is no simply no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  Id.

Finally, although the appellant argues that the Veteran should have been rated 100 percent from 1990, she has not raised a claim of CUE in a final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).  See also Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995) (mere disagreement with the manner in which the facts were weighed or evaluated does not constitute CUE).  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  

In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the Veteran's cause of death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


